     Case 2:18-cv-02083-DGC Document 97-1 Filed 07/03/19 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE DISTRICT OF ARIZONA

10     Advanced Voice Recognition Systems,           No. CV-18-02083-PHX-DGC
       Inc.,
11
                                                     [PROPOSED] ORDER GRANTING
12            Plaintiff/Counter-Defendant,           JOINT MOTION TO AMEND CASE
                                                     MANAGEMENT ORDER
13     vs.
14     Apple Inc.,
15             Defendant/Counterclaimant.
16

17           Having considered the parties’ joint motion, and good cause appearing,
18           IT IS HEREBY ORDERED that the Court will amend the Case Management
19   Order to indicate that the Face-to-Face Good Faith Settlement Talks will be extended
20   from the current due date of July 12, 2019 to July 24, 2019.
21

22

23

24

25

26

27

28
